DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/19/2021, 12/8/2021, and 5/24/2018 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Specification
The disclosure is objected to because of the following informalities: the first paragraph of the specification should be updated to indicate the preset status of all applications referred to therein.  
Appropriate correction is required.
Claim Objections
Claim 16 is objected to because of the following informalities:  the unit of measure “rnA” (i.e. “r n A” without spaces) is believed to be a typo and instead should be “mA” (i.e. “m A” without spaces).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “low level brain activity” in claims 1, 2, and 4 is a relative term which renders the claim indefinite. The term “low level brain activity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The disclosure and the claims fail to describe what would be considered “low level” brain activity as claimed. If it is simply the brain activity level corresponding to the low performance state, it is recommended that it simply be referred to as a “first level”, or for the Applicant to point to description in the specification to support the use of “low level brain activity”.
The term “high level brain activity” in claims 1, 2, and 4 is a relative term which renders the claim indefinite. The term “high level brain activity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The disclosure and the claims fail to describe what would be considered “high level” brain activity as claimed. If it is simply the brain activity level corresponding to the high performance state, it is recommended that it simply be referred to as a “second level”, or for the Applicant to point to description in the specification to support the use of “high level brain activity”.
Claim 1 recites the limitation "determining a difference between the low performance state and the high performance state" in line 4. It is unclear if a difference between the performance state is determined (i.e. attentive vs. inattentive, an example given in the specification) or if the claim instead intends to compare a difference of the high and low brain activity levels.
Claim 11 recites the limitation "the ramp up period ranges from 10 sees to 15 mms" in lines 1-2. It is unknown from the claim what the units should be, as neither “sees” nor “mms” is a unit of measure.
Claim 14 recites the limitation "the treatment period ranges from 0.1 mins to 60 mms" in lines 1-2. It is unclear what unit of measure corresponds to the abbreviation “mms”.
Claim 17 recites the limitation "the ramp down period ranges from 10 sees to 15 mms" in lines 1-2. It is unknown from the claim what the units should be, as neither “sees” nor “mms” is a unit of measure.
Claim 24 recites the limitation "an arbitrary waveform input into a controller" in line 2. It is unknown from the claim what type of waveform should be inputted. If Applicant intends for the arbitrary waveform to be a waveform generated by an arbitrary waveform generator, it is recommended that Applicant include such in the claim, as an “arbitrary” waveform (i.e. a waveform based on random choice or personal whim, rather than any reason or system) would not be particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 28 recites the limitation "transmitting data relating to the stimulation to a device located remotely from a controller" in lines 1-2. It is unclear how the “controller” and the “device” relate to the invention of claim 1. Is the transmittal to any device sufficient since any device would be located remotely from a controller of another device? Or is the claim intending the transmittal to be to a particular device or to a device that is located remotely from a particular controller?
Examiner notes that no art has been applied to claims 1-29 because “where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.” See MPEP 2173.06.II and 112 rejections above for details.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giftakis et al. (U.S. 2011/0137371) describes comparing desirable to undesirable brain states to determine stimulation parameters for deep brain stimulation (see paragraphs [0056]-[0057]); Williams et al. (U.S. 2002/0082514) describes identifying, monitoring, and guiding the application of therapies to patients with evolving brain injuries (see Abstract); and Osorio et al. (U.S. 2005/0228461) describes applying stimulation to a scalp surface based on a subject’s brain state response, specifically if it is a desirable or an undesirable response (see Figure 2 and claim 44).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986. The examiner can normally be reached Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792